   Case: 1:17-cv-05409 Document #: 183 Filed: 07/02/20 Page 1 of 7 PageID #:2670




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


GEORGE CAVELLE,

       Plaintiff,
                                                            Case No.: 17-cv-5409
       v.
CHICAGO TRANSIT AUTHORITY and                               Hon. Robert M. Dow, Jr.
DORVAL R. CARTER, JR.,                                      Magistrate Judge Gabriel A. Fuentes

       Defendants.


PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR PARTIAL JUDGMENT
                         ON THE PLEADINGS
       Plaintiff George Cavelle, through his undersigned counsel, for his response to Defendants’

Motion for Partial Judgment on the Pleadings, states as follows:

       Defendants seek judgment on the pleadings with respect to Mr. Cavelle’s defamation per

quod, defamation per se, and false light claims “[t]o the extent that” those claims rely on certain

emails between Defendant CTA President Dorval Carter and former CTA President Frank Kruesi

because, Defendants claim, they are barred by the statute of limitations. (Defs.’ Mot. for Partial

Judgment on the Pleadings at 3.) Defendants’ motion should be denied because it misconstrues

Mr. Cavelle’s claims and, consequently, seeks relief that cannot be given effect.

       Defendants misapprehend the relief sought in the First Amended Complaint. There is no

genuine dispute that the four claims in Mr. Cavelle’s original complaint were timely filed or that

a false light count could be appropriately added in the First Amended Complaint. What is in

dispute, however, is what Defendant Carter said to the King County Transit Authority in or around

August 2016. As alleged in the original and amended complaints, the King County Transit

Authority hired Mr. Cavelle and then, days later, after King County Transit Authority issued a
    Case: 1:17-cv-05409 Document #: 183 Filed: 07/02/20 Page 2 of 7 PageID #:2671




press release announcing Cavelle’s hiring, Dorval Carter took it upon himself to contact

representatives at King County, who then immediately after speaking with Carter, withdrew

Cavelle’s offer of employment.

        In January 2018, in the course of fact discovery, Defendants produced the documents in

question.1 In those documents—emails from September 2015—Defendant Carter accused Mr.

Cavelle of theft and drug use and gossiped with the CTA’s former President Frank Kruesi about

Mr. Cavelle’s personal life and relationship with his wife.

       On July 9, 2019, Mr. Cavelle amended his complaint to add a fifth count consisting of a

false light claim. As part of the Amended Complaint, Mr. Cavelle also added factual allegations

relating to the September 2015 emails between Defendant Carter and Kruesi. Although Defendant

Carter’s statements in the September 2015 emails are on their face, and at a minimum, defamatory

per se, Mr. Cavelle did not bring separate defamation or false light claims based on them and is

not seeking separate damages flowing from them.

       Rather, the September 2015 emails provide relevant and important context relating to

Defendant Carter’s understanding of the circumstances surrounding Mr. Cavelle’s departure from

the CTA (which occurred just a few days before the Kruesi emails) and the manner in which

Defendant Carter contemporaneously discussed those circumstances. The emails thus shed light

both on Defendant Carter’s knowledge, as well as the likely message he relayed to King County

when he discussed Mr. Cavelle with the King County Transit Authority.

       Since Mr. Cavelle bases no independent claim on the particular statements made by

Defendant Carter in the September 2015 emails, Defendants’ motion seeks relief that is




1 The emails at issue were attached as Exhibit B to Mr. Cavelle’s First Amended Complaint and
for the Court’s ease are attached hereto as Exhibit 1.
                                               -2-
   Case: 1:17-cv-05409 Document #: 183 Filed: 07/02/20 Page 3 of 7 PageID #:2672




incongruous with the causes of action alleged in the Amended Complaint and should therefore be

denied as moot.




 Dated: July 2, 2020                               Respectfully submitted,



                                              By: s/ Robert D. Sweeney
                                                   Robert D. Sweeney
                                                   John J. Scharkey
                                                   Garrett H. Nye
                                                   Sweeney, Scharkey & Blanchard LLC
                                                   230 West Monroe Street
                                                   Suite 1500
                                                   Chicago, Illinois 60606
                                                   Tel. (312) 384-0500
                                                   rsweeney@ssbpartners.com
                                                   jscharkey@ssbpartners com
                                                   gnye@ssbpartners com




                                             -3-
   Case: 1:17-cv-05409 Document #: 183 Filed: 07/02/20 Page 4 of 7 PageID #:2673




                               CERTIFICATE OF SERVICE

       I, Robert D. Sweeney, certify that a copy of the foregoing was served on each of the
following using the Court’s ECF/CM system:



                      John F. Kennedy
                      jkennedy@taftlaw.com
                      Elizabeth E. Babbitt
                      ebabbitt@taftlaw com
                      Allison E. Czerniak
                      aczerniak@taftlaw com
                      Paul J. Coogan
                      pcoogan@taftlaw.com
                      TAFT STETTINIUS & HOLLISTER LLP
                      111 East Wacker, Suite 2800
                      Chicago, Illinois 60601
                      (312) 527-4000




                                                    s/ Robert D. Sweeney
                                                    Robert D. Sweeney
Case: 1:17-cv-05409 Document #: 183 Filed: 07/02/20 Page 5 of 7 PageID #:2674




                       EXHIBIT 1
Case: 1:17-cv-05409 Document #: 183 Filed: 07/02/20 Page 6 of 7 PageID #:2675
Case: 1:17-cv-05409 Document #: 183 Filed: 07/02/20 Page 7 of 7 PageID #:2676
